Exhibit 20 LOAN AGREEMENT (Unsecured) This Agreement, by and between Imobolis, Inc. a corporation duly organized and existing under the laws of the State of Nevada, "Corporation" and, Julian Spitari an individual "Note Holder". WITNESSETH: WHEREAS, Note Holder is willing to lend Imobolis, Inc. the aggregate sum of $3,680 which shall be evidenced by this executed Short term note. The key terms and conditions are detailed below. The funds are too be used for working capital of Imobolis, Inc. The other key terms and conditions of the loan facility are as follows: Borrower: Imobolis, Inc. 8950 West Olympic Blvd.Suite 350, Beverly Hills, CA 90211 Note Holder: Julian Spitari Amount of loan: $3,680 Term: Due on Demand Rate: 8% annual interest will be accrued on note until re-payment. Conversion: There are no conversion rights. Execution and Date: By:Julian Spitari, President of Imobolis, Inc. /s/Julian Spitari Printed Name: Julian Spitari Date: July 21, 2010 LOAN AGREEMENT (Unsecured) This Agreement, by and between Imobolis, Inc. a corporation duly organized and existing under the laws of the State of Nevada, "Corporation" and, Julian Spitari an individual "Note Holder". WITNESSETH: WHEREAS, Note Holder is willing to lend Imobolis, Inc. the aggregate sum of $1,500 which shall be evidenced by this executed Short term note. The key terms and conditions are detailed below. The funds are too be used for working capital of Imobolis, Inc. The other key terms and conditions of the loan facility are as follows: Borrower: Imobolis, Inc. 8950 West Olympic Blvd.Suite 350, Beverly Hills, CA 90211 Note Holder: Julian Spitari Amount of loan: $1,500 Term:Due on Demand Rate: 8% annual interest will be accrued on note until re-payment. Conversion: There are no conversion rights. Execution and Date: By:Julian Spitari, President of Imobolis, Inc. /s/Julian Spitari Printed Name: Julian Spitari Date:_September 19, 2010
